Citation Nr: 0838556	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1986 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The issue of service connection for a right hand disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's claimed 
mental disorder is not a result of any established event, 
injury, or disease during active service.




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may service incurrence of a 
psychosis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in January 2007.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in January 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for an acquired 
psychological disorder.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
According to the evidence of record, there was no treatment 
or diagnosis of a psychosis during the veteran's active 
service.  Also, there is no evidence which connects any 
presently diagnosed mental disorder with the veteran's 
service-connected left carpal tunnel syndrome.  The Board 
finds that sufficient competent medical evidence is of record 
to make a decision on the claims.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, at the time of the veteran's enlistment 
physical examination in May 1986, he also provided a Report 
of Medical History indicating that he had been involved in 
family counseling at age 11, after he was found to be 
hyperactive.  He was prescribed Ritalin, and remained on the 
drug through age 12.  Service treatment records show that in 
December 1986, the veteran was referred for Phase II Air 
Force Mental Evaluation Test (AFMET) interview.  Following 
the evaluation, he was determined to be within normal limits 
mentally, and returned to duty.  In July 1987, he was 
referred to the Mental Health Clinic where he was enrolled in 
Social Actions Rehabilitation group based on a history of 
alcohol abuse and recent drunkenness on station with a blood 
alcohol level of .13.  He was assessed as a problem drinker, 
was ordered to counseling twice a week for three weeks with 
abstinence during the treatment program.  Later in July 1987, 
it was noted that his alcohol abuse was continuous.   In 
August 1987, he was referred to the Mental Health Clinic - 
Social Actions Rehabilitation group where his participation 
was recorded as minimal.  In November 1987, he had returned 
to drinking, claiming he was in control of his alcohol abuse.   
The veteran was referred to psychiatry in January 1988.  A 
psychologist provided a diagnosis of initial onset insomnia 
with no mental disorder present.  From June to October 1989, 
he was seen at the Mental Health Clinic for substance abuse 
intervention.  In December 1989, the veteran canceled an 
appointment at the Mental Health Clinic for substance abuse 
intervention.  In March and April 1991, the veteran attended 
group therapy at the Family Advocacy Office (FAO) after an 
officer at the facility took a phone call from the veteran's 
wife requested parenting classes for him.  From May to August 
1991, the veteran was seen at the FAO for insight/supportive 
therapy.  In November 1991 he was referred to the FAO Program 
for parenting classes and marital counseling following a 
substantiated incident of child abuse.  In August 1992, a 
service examiner indicated that the veteran had an adjustment 
disorder with depressed mood and passive-aggressive traits.  
On his March 1993 Report of Medical History (RMH) at 
separation, the veteran indicated that he had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  The March 1993 separation examination report shows 
that the veteran was psychiatrically normal at separation 
from active duty.

A general VA examination performed in May 1997 made no 
remarks concerning the veteran's personality and psychiatric 
state.  In March 2001, the veteran told his VA general 
physician that he felt depressed.  The VA examiner prescribed 
Paxil and referred the veteran to VA Mental Health.  During 
his July 2001 VA Mental Health intake interview, the veteran 
said that he was treated for attention deficit hyperactivity 
disorder as a child.  He stated that he had no other previous 
in- or out-patient psychiatric care.  He gave a history of 
physical abuse by his mother when he was a child, and sexual 
abuse at age seven, by a neighbor on one occasion.  He 
reported a history of stealing and fighting as a teen-ager.  
He received on article 15 in service for fighting.  The 
examiner provided a diagnosis of dysthymia and situational 
depression.

VA outpatient records from 2001 through 2008 reveal ongoing 
psychiatric care.  In August 2002, a VA psychiatrist gave 
diagnoses of depressive disorder not otherwise specified, and 
to rule out bipolar affective disorder (B.A.D.), and a 
September 2002 note reveals a diagnosis of personality 
disorder not otherwise specified and rule-out bipolar 
disorder.

A private treatment record from November 2002 indicates that 
the veteran alleged that he had bipolar disorder.  An 
examination report from B.N., Ph.D., dated March 2003 shows 
that the veteran had adjustment disorder with disturbance of 
conduct as well as an antisocial personality disorder.  The 
examiner stated that there was no support for the diagnosis 
of a mood disorder.  An April 2003 dictation from C.F., 
Ph.D., reveals that the veteran had an adjustment disorder 
with disturbance of conduct, anti-social personality 
disorder, and polysubstance dependence in remission.  An 
additional transcription from C.F. dated April 2003 shows 
that the veteran did not have a diagnosis of bipolar disorder 
but did have a diagnosis of personality disorder.  In 
September 2003, the Social Security Administration determined 
that the veteran was disabled with a primary diagnosis of 
personality disorder.

A VA outpatient record from April 2004 indicates that the 
veteran was diagnosed with antisocial personality disorder, 
depression, and dysthymia.  In July 2004, a VA examiner 
indicated that the veteran had bipolar disorder with 
psychotic features, panic disorder with agoraphobia, 
intermittent explosive disorder, paranoid personality 
disorder, and avoidant personality disorder.  The examiner 
specified that the results of his examination were judged as 
unreliable as the veteran overly endorsed difficulties, 
problems, and symptoms.  It was noted that the veteran 
initially endorsed over 25 different diagnostic entities 
which made the disestablishment of each diagnosis difficult.  
An additional VA treatment record from February 2008 and 
medical correspondence from D.K., M.D., dated in March 2008 
indicate that the veteran had a diagnosis of bipolar 
disorder.

During his June 2008 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that he was 
diagnosed with attention deficit hyperactivity as a child.  
When he was on active duty, he said that he was stressed by a 
superior officer who told the veteran that he wanted him out 
of the Air Force.  He indicated that he had been diagnosed 
with a personality disorder.  He stated that a doctor had 
given him a diagnosis of bipolar disorder.  He said that he 
had problems with alcohol while he was in the military.

Analysis

The evidence of record clearly shows that the veteran has 
multiple mental disorders.  Unfortunately, none of the VA or 
private treatment records provide any link between any 
currently diagnosed disorder and the veteran's active duty 
service.  While many of the VA treatment records reference 
the veteran's childhood, none of them relate any currently 
diagnosed disorder to the veteran's military service.  
Without competent evidence of a nexus between the veteran's 
active service and a present disease, service connection 
cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is no doubt that during service, the veteran 
experienced lengthy periods of alcohol abuse requiring months 
of intervention.  However, by the time of his separation from 
service, the issue had resolved.  Although a service examiner 
indicated in August 1992 that the veteran had an adjustment 
disorder with depressed mood and passive-aggressive traits, 
the separation physical indicates that the veteran was 
psychiatrically normal when he left active duty.  While the 
veteran indicated that he had frequent trouble sleeping, 
depression or excessive worry, and nervous trouble on his 
March 1993 RMH, the March 1993 separation physical shows that 
the veteran was psychiatrically normal at the time of his 
discharge.  The Board finds the March 1993 separation 
physical to be more persuasive than the March 1993 RMH 
concerning the veteran's claimed disorder as the separation 
exam report was created by a doctor with medical training and 
expertise.  Thus, it appears that the August 1992 problem was 
transitory.  This conclusion is supported by evidence that 
the veteran did not seek treatment for a psychosis for eight 
years after leaving active duty.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Additionally, as there is 
no evidence of treatment for a psychosis for eight years 
after the veteran left active duty, service connection for a 
psychosis cannot be granted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

The only evidence portending that the veteran has a mental 
disorder related in any way to his service in the military 
comes from him personally.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the appellant is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder claimed as a mental disorder is denied.


REMAND

Service treatment records show that in August 1988, the 
veteran was treated for a laceration on the fifth digit of 
his right hand.  In July 1992, the veteran sought emergency 
treatment for pain in his right hand.  He reported that he 
hit a metal object with his right hand.  The examiner 
observed that the veteran's right hand was tender to 
palpation, had edema, and had difficulty in achieving a full 
range of motion.  An X-ray revealed no fracture.  A service 
treatment note from February 1993 indicates that the veteran 
complained of mild numbness in his right hand with pain on 
motion.  The veteran was advised to put his right arm in a 
sling for four to six weeks.  On the March 1993 separation 
examination, it was noted that the veteran's upper 
extremities were normal.

A January 1995 VA treatment record indicates that the veteran 
was having trouble with both of his hands.  A nerve 
conduction study revealed normal distal latency of the right 
median motor and borderline slowed median sensory latency.  
The examiner opined that the findings were compatible with 
suspicious right carpal tunnel syndrome.  Additional VA 
outpatient records from August and September 1996 show that 
the veteran complained of numbness in his hands.  In 
January 2002, a VA examiner indicated that the veteran had 
bilateral carpal tunnel syndrome.  An additional VA record 
from July 2002 shows that the veteran had possible arthritis 
in his wrist and small fingers.  A VA rheumatologist stated 
in April 2003 that the veteran had joint pains in multiple 
sites, and she wasn't sure if it was mostly post-traumatic 
degenerative type arthritis or inflammatory arthritis.  A VA 
electromyography performed in July 2003 resulted in findings 
compatible with right carpal tunnel syndrome.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

As the medical evidence of record shows that the veteran has 
a currently diagnosed right hand disorder and there is ample 
evidence that the veteran experienced trauma to his right 
hand while on active duty, the veteran should be afforded a 
VA examination to determine the proper diagnosis and etiology 
of his documented right hand symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers-VA and private-who have 
treated the veteran for his claimed right 
hand disorder since February 2008.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo orthopedic and 
neurological examination for his right 
hand at an appropriate VA medical 
facility.
The entire claims file must be made 
available to the physician(s) 
performing the examination(s).  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).  The 
examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The physician(s) is(are) requested to 
provide an opinion as to the whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a right hand disorder 
accounting for the veteran's symptoms was 
incurred in or is otherwise related to 
his period of military service.

If the physician(s) determine(s) that it 
is not at least as likely as not that any 
claimed right hand disorder was directly 
related to the veteran's military 
service, then the physician(s) is(are) 
asked to opine whether it is at least as 
likely as not (50 percent probability or 
greater) that any claimed right hand 
disorder was caused secondary to the 
veteran's service-connected left carpal 
tunnel disorder.  If not caused by the 
left carpal tunnel disorder, the examiner 
is requested to determine if the service 
connected left carpal tunnel disorder 
aggravates any right hand disorder.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


